            Case 1:18-cv-02649-CKK Document 15 Filed 06/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

                               PLAINTIFFS’ STATUS REPORT

          Pursuant to the Court’s Minute Order dated February 15, 2019, Plaintiffs by their

undersigned counsel provide the following status report. Plaintiffs had engaged in translation of

the First Amended Complaint and Summons into Arabic in addition to preparing and translating

additional documents to serve upon Defendant Hashemite Kingdom of Jordan (“Jordan”) in

accordance with the provisions of 28 U.S.C. § 1608(a); however, when Plaintiffs intended to reach

out to counsel at White & Case LLP regarding possible waiver of service, Defendant Jordan filed

its motion to dismiss Plaintiffs’ First Amended Complaint. See ECF No. 11 (Mar. 28, 2019). While

Plaintiffs remain positioned to effectuate service on Defendant Jordan either through agreed-upon

mean under 28 U.S.C. § 1608(a)(1) or via mail under 28 U.S.C. § 1608(a)(3), the filing of the

motion to dismiss focused Plaintiffs’ efforts on responding to the motion. Furthermore, pending

a decision on Defendant Jordan’s motion, Plaintiffs have not endeavored to attempt service on

Jordan.

          With regard to Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”, Plaintiffs respectfully

submit that they did not serve their Request for Judicial Assistance to effectuate service on
         Case 1:18-cv-02649-CKK Document 15 Filed 06/12/19 Page 2 of 2



Defendant Abu Tayeh until June 12, 2019. Plaintiffs were awaiting a decision on Defendant

Jordan’s motion to dismiss, and Defendant Abu Tayeh’s current situation did not seemingly

necessitate haste in effectuating service of process. Plaintiffs submit that, upon information and

belief, Defendant Abu Tayeh is incarcerated in the Hashemite Kingdom of Jordan for his role in

the shooting deaths of James F. Moriarty, Kevin J. McEnroe, and Matthew C. Lewellen that is the

subject of this litigation. Plaintiffs recognize that the letter rogatory process can be time-

consuming; however, because Jordan is not a party to the Hague Service Convention and personal

service would be futile given his incarceration, the letter rogatory process may be the only manner

in which service may be accomplished on Defendant Abu Tayeh.

Dated: June 12, 2019                                 Respectfully submitted,

                                                     MOTLEY RICE LLC

                                                     /S/ John M. Eubanks________________
                                                     Robert T. Haefele (D.C. Bar No. 1007583)
                                                     John M. Eubanks (admitted pro hac vice)
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     (843) 216-9000
                                                     RHaefele@motleyrice.com
                                                     JEubanks@motleyrice.com

                                                     Attorneys for Plaintiffs




                                                2
